DETAILED ACTION
The present application was filed on or about 24 March 2020.
Claims 1-21 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lee et al (US 8,238,185 B2).
In regards to Claim 1, Lee discloses an apparatus, comprising: a flash memory chip (Lee [Col. 2 Lines 34-35; Fig. 1] teaches a flash memory chip having additional components mapped below.) comprising i), ii), iii) and iv) below: 
i) a chip interface to receive commands (Lee [Fig. 1 #160] teaches a control logic receiving commands.); 
ii) an array of stacked storage cells (Lee [Fig. 1 #110] teaches a cell array.); 
iii) a temperature sensing device (Lee [Fig. 2] teaches a temperature sensing device.); and, 
iv) a controller coupled to the chip interface, the array of stacked storage cells and the temperature sensing device (Lee [Col. 1 Lines 59-63, Col. 2 Lines 34-37; Fig. 1, Fig. 2] teaches the embodiments of its invention provide a semiconductor device for detecting and compensating for cell characteristic changes according to a temperature.), wherein the controller is to modulate a program step size voltage applied to the array of stacked storage cells based on a temperature of the flash memory chip as measured by the temperature sensing device (Lee [Col. 3 Lines 22-28] teaches a voltage generator that detects a current temperature and generated a voltage level corresponding to the current temperature. Lee’s voltage generator is also capable of detecting the temperature during various operating modes and adjusting an output DC voltage according to the detected temperature.  Lee [Col. 3 Lines 22-28].  Lee’s invention is directed to adjusting a plurality of programmed threshold voltages required to program a multilevel cell (MLC) when those voltages are affected by changes in temperature.  Lee [Col. 3 Lines 29-43].  The program voltage is changed according to the measured temperature.  Lee [Col. 4 Lines 35-38].) wherein the controller is to decrease a program step size voltage as the temperature of the flash memory chip moves away from a midpoint temperature of a rated temperature range of the flash memory chip and toward a maximum temperature of the rated temperature range of the flash memory chip (Lee [Col. 10 Lines 55-60; Fig. 5; Fig. 8] teaches when the current temperature of memory cell is 50° C higher than a reference temperature of 50° C, the selected memory cells are programed with a program state less than the reference state by programming one of V-1, V-2, V-3, or V-4 according to a difference of a reference voltage and a temperature. Lee’s midpoint temperature is 50C.  Lee [Fig. 5]. Lee’s maximum temperature is 125C. Lee [Fig. 5].).  
In regards to Claim 2, Lee discloses the apparatus of claim 1 wherein the controller is to increase the program step size voltage as the temperature of the flash memory chip approaches the midpoint temperature of the rated temperature range of the flash memory chip (Lee [Col. 7 Lines 17-31; Fig. 5] teaches an increase in the program step size voltage as the temperature of the flash memory chip approaches a midpoint of a rated temperature range of the flash memory.).  
In regards to Claim 3, Lee discloses the apparatus of claim 2 wherein the increase of the program step size voltage is to happen in both warming and cooling directions of the flash memory chip (Lee [Col. 7 Lines 17-31; Fig. 5] teaches the increase of the program step size voltage is to happen in both warming and cooling directions of the flash memory chip.).  
In regards to Claim 4, Lee discloses the apparatus of claim 2 wherein an increase in the program step size voltage results in wider charge distribution in the storage cells (Lee [Col. 7 Lines 32-59; Figs 5, Fig. 8] teaches the application of progressively larger program voltages, as the temperature of the cell increases or decrease, resulting in wider charge distribution in the storage cells.  For example, when the temperature is less than or equal to -45° C, the program voltage can be as high as seven volts (Vpgm = 0111).  Lee [Fig. 5].  This results .  
In regards to Claim 5, Lee discloses the apparatus of claim 1 wherein the controller is to set the program step size voltage to a minimum upon at least one of the following conditions: 1) the maximum temperature of the rated temperature range of the flash memory chip (Lee [Col. 7 Lines 32-59; Fig. 5] teaches a minimum of voltage of a step charge size of Vpgm equal to -4V (-0100) at 125° C.); 2) a minimum temperature of the rated temperature range of the flash memory chip.  
In regards to Claim 6, Lee discloses the apparatus of claim 5 wherein the minimum program step size voltage results in narrowest charge distributions within the storage cells (Lee [Col. 7 Lines 32-59; Fig. 5] teaches the minimum charge step size of 4V at 125° C is the narrowest, when compared to a maximum charge step size of 7V at 125° C.).  
In regards to Claim 7, Lee discloses the apparatus of claim 1 wherein the controller is to decrease the program step size voltage as the temperature of the flash memory chip moves away from the midpoint temperature of the rated temperature range of the flash memory chip (Lee [Col. 7 Lines 32-59; Fig. 5] teachers program Vpgm where a deviation from the midpoint between 5V and 6V is a decrease in the step program voltage from 5V to 4V.).  
In regards to Claim 8. Lee discloses a computing system, comprising: a plurality of processing cores (Lee [Col. Lines 48-52Fig. 12 #520] teaches a CPU to which additional processing cores can be added such as an application chipset, a camera imaging processor, and a mobile DRAM.); a system memory (Lee [Fig. 12 #512] teaches a flash memory.); a system memory controller (Lee [Fig. 5 #511] teaches a memory controller.) coupled to the system memory (Lee [Fig. 12 #511, #512] teaches a flash memory connected to a memory controller); a peripheral control hub (Lee [Fig. 12 #560] teaches a system bus.); and, a memory device coupled to the system memory controller (Lee [Fig. 12] teaches a memory controller coupled to flash memory.) or the peripheral control hub, the memory device comprising a flash memory chip (Lee [Col. 2 Lines 34-35; Fig. 1] teaches a flash memory chip having additional components mapped below.) comprising i), ii), iii) and iv) below: 
i) a chip interface to receive commands (Lee [Fig. 1 #160] teaches a control logic receiving commands.); 
ii) an array of stacked storage cells (Lee [Fig. 1 #110] teaches a cell array.); 
iii) a temperature sensing device (Lee [Fig. 2] teaches a temperature sensing device.); and, 
iv) a controller coupled to the chip interface, the array of stacked storage cells and the temperature sensing device (Lee [Col. 1 Lines 59-63, Col. 2 Lines 34-37; Fig. 1, Fig. 2] teaches the embodiments of its invention provide a semiconductor device for detecting and compensating for cell characteristic changes according to a temperature.), wherein the controller is to modulate a program step size voltage applied to the array of stacked storage cells based on a temperature of the flash memory chip as measured by the temperature sensing device (Lee [Col. 3 Lines 22-28] teaches a voltage generator that detects a current temperature and generated a voltage level corresponding to the current temperature. Lee’s voltage generator is also capable of detecting the temperature during various operating modes and adjusting an output DC voltage according to the detected temperature.  Lee [Col. 3 Lines 22-28].  Lee’s invention is directed to adjusting a plurality of programmed threshold voltages required to program a multilevel cell (MLC) when those voltages are affected by changes in temperature.  Lee [Col. 3 Lines 29-43].  The program voltage is changed according to the measured temperature.  Lee [Col. 4 Lines 35-38].).  
In regards to Claim 9, Lee discloses the computing system of claim 8 wherein the controller is to increase the program step size voltage as the temperature of the flash memory chip approaches a midpoint of a rated temperature range of the flash memory chip (Lee [Col. 7 Lines 17-31; Fig. 5] teaches an increase in the program step size voltage as the temperature of the flash memory chip approaches a midpoint of a rated temperature range of the flash memory.).  
In regards to Claim 10, Lee discloses the computing system of claim 9 wherein the increase of the program step size voltage is to happen in both warming and cooling directions of the flash memory chip (Lee [Col. 7 Lines 17-31; Fig. 5] teaches the increase of the program step size voltage is to happen in both warming and cooling directions of the flash memory chip.).  
In regards to Claim 11, Lee discloses the computing system of claim 9 wherein an increase in the program step size voltage results in wider charge distribution in the storage cells (Lee [Col. 7 Lines 32-59; Figs 5, Fig. 8] teaches the application of progressively larger program voltages, as the temperature of the cell increases or decrease, resulting in wider charge distribution in the storage cells.  Compare the Vpgm binary values at current temperatures to see the increasing voltages.  Lee [Fig. 5].).  
In regards to Claim 12, Lee discloses the computing system of claim 8 wherein the controller is to set the program step size voltage to a minimum at a maximum temperature of a rated temperature range of the flash memory chip (Lee [Col. 7 Lines 32-59; Fig. 5] teaches a minimum of voltage of a step charge size of 4V at 125° C) or a minimum temperature of the rated temperature range of the flash memory chip.  
In regards to Claim 13, Lee discloses the computing system of claim 12 wherein the minimum program step size voltage results in narrowest charge distributions within the storage cells (Lee [Col. 7 Lines 32-59, Fig. 5] teaches a minimum program step size voltage with a offset of zero volts resulting in the narrowest charge distribution.).  
In regards to Claim 14, Lee discloses the computing system of claim 8 wherein the controller is to decrease the program step size voltage as the temperature of the flash memory chip moves away from a midpoint of a rated temperature range of the flash memory chip (Lee [Fig. 5] teachers program Vpgm where a deviation from the midpoint between 5V and 6V is a decrease in the step program voltage from 5V to 4V.).  
In regards to Claim 15, Lee discloses a method, comprising: performing the following on a flash memory chip: measuring a temperature of the flash memory chip (Lee [Col. 3 Lines 19-28] teaches a NAND flash memory device capable of detecting and compensating for temperature changes.); and, changing a program step size voltage of the flash memory chip because the temperature of the flash memory chip has changed (Lee [Col. 3 Lines 22-28] teaches a voltage generator that detects a current temperature and generated a voltage level corresponding to the current temperature. Lee’s voltage generator is also capable of detecting the temperature during various operating modes and adjusting an output DC voltage according to the detected temperature.  Lee [Col. 3 Lines 22-28].  Lee’s invention is directed to adjusting a plurality of programmed threshold voltages required to program a multilevel cell (MLC) when those voltages are affected by changes in temperature.  Lee [Col. 3 Lines 29-43].  The program voltage is changed according to the measured temperature.  Lee [Col. 4 Lines 35-38].).  
In regards to Claim 16, Lee discloses the method of claim 15 wherein the temperature's change approaches a midpoint of a rated temperature range of the flash memory chip (Lee [Fig. 5] teaches a midpoint of the rated temperature range of the flash memory chip.  For example, Lee [Fig. 5] teaches a midpoint is the midpoint between the extremes of -45° C and 125° C.).  
In regards to Claim 17, Lee discloses the method of claim 16 wherein the temperature's change is a warming change (Lee [Col. 5 Lines 11-16; Fig. 5] teaches detecting a temperature change in a warming direction.).  
In regards to Claim 18, Lee discloses the method of claim 17 wherein the temperature's change is a cooling change (Lee [Col. 5 Lines 11-16; Fig. 5] teaches detecting a temperature change in a cooling direction.).  
In regards to Claim 19, Lee discloses the method of claim 16 wherein the program step size voltage's change is an increase in program step size voltage (Lee [Col. 7 Lines 17-31; Fig. 5] teaches the increase of the program step size voltage is to happen in both warming and cooling directions of the flash memory chip.).    
In regards to Claim 20, Lee discloses the method of claim 19 wherein the increase in program step size voltage lessens a program time for a block of the flash memory chip's storage cells (Lee [Col. 9 Lines 1-42; Fig. 5; Fig. 7A] teaches an increase in the program step size permits memory cell programming with a single verify pass step.  If the program is not successful, Lee [Col. 9 Lines 41-42] teaches adjusting the program step size and reverifying.).  
Claim 21 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bhat et al (US 2021/0132817 A1 referred hereinafter as Bhat).
In regards to Claim 21, Bhat discloses a method, comprising: performing the following on a flash memory chip: measuring a temperature of the flash memory chip (Bhat [0021] teaches NAND memory cells having optimal operating temperatures. Bhat [0021] teaches the  moving a page from lower density cells to higher density cells because the temperature has moved toward the middle of a rated temperature range of the flash memory change (Bhat [0022] teaches, to improve device performance, as the temperature of QLC blocks increases the striate device moved data from SLC blocks to QLC blocks at a faster rate until a maximum operating temperature is achieved.).  

Response to Arguments
Applicant argues this Examiner’s interpretation of Fig. 3 as prior art is inconsistent with what one of ordinary skill in the art would understand.  Remarks [Pg. 8].  This Examiner appreciates Applicant’s clarification of Fig. 3’s labels. 
Applicant argues the amendments to Claim 8 alter the interpretation of that claim set forth in the prior office action.  Remarks [Pg. 8]. This examiner agrees with Applicant’s assertion.  Claim 8 will now be interpreted as:
A computing system, comprising: 
a plurality of processing cores; 
a system memory; 
a system memory controller coupled the system memory; 
a peripheral control hub; and,
a memory device coupled to the system memory controller or the peripheral control hub, the memory device comprising a flash memory chip comprising …

If this interpretation is not one that Applicant intended, appropriate action is required. 
Applicant argues Lee does not teach “a program step size is decreased as temperature moves away from a midpoint temperature to a maximum temperature.” Remarks [Pg. 9].  Applicant’s argument is not persuasive.  Lee discloses “a program step size is decreased as -1, V-2, V-3, or V-4 according to a difference of a reference voltage and a temperature. Lee [Col. 10 Lines 55-60].  
With regards to Claim 21, Applicant argues Gorobets does not teach “moving a page from lower density cells to higher density cells because the temperature has moved toward the middle of a rated temperature range of the flash memory change” because Gorobets “uses ‘temperature’ metaphorically where groups having shorter data lifetimes are ‘hot’ (because they are written to more frequently) and groups having longer lifetimes are ‘cold’ (because they are written to less frequently.” Remarks [Pg. 9].  Applicant’s argument is persuasive.  However, in light of Applicant’s amendments, another rejection is made in view of Bhat et al (US 2021/0132817 A1).

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FRANCIS WOJTON whose telephone number is (469)295-9172.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.F.W./
/Michael Krofcheck/Primary Examiner, Art Unit 2138